Fourth Court of Appeals
                                       San Antonio, Texas

                                  MEMORANDUM OPINION
                                           No. 04-17-00731-CV

                                     IN RE Sam LAJZEROWICZ

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Sandee Bryan Marion, Chief Justice
                 Karen Angelini, Justice
                 Irene Rios, Justice

Delivered and Filed: December 13, 2017

PETITION FOR WRIT OF MANDAMUS DENIED

           On November 8, 2017, relator filed a petition for writ of mandamus. The court has

considered relator’s petition for writ of mandamus and is of the opinion that relator is not entitled

to the relief sought. Accordingly, the petition for writ of mandamus is denied. See TEX. R. APP.

P. 52.8(a).

                                                       PER CURIAM




1
 This proceeding arises out of Cause No. 2015-CI-20292, styled Sam Lajzerowicz v. Estelita O’Campo Lajzerowicz,
pending in the 131st Judicial District Court, Bexar County, Texas, the Honorable Stephani A. Walsh presiding.